Citation Nr: 1019741	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-36 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for residual scarring 
of the bridge of the nose.

2.  Entitlement to a compensable rating for genital herpes.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right thumb fracture.

4.  Entitlement to service connection for a right arm 
disorder, to include carpal tunnel syndrome, claimed as 
secondary to residuals of a right thumb fracture.

5.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to residuals of a right thumb 
fracture.

6.  Entitlement to service connection for a neck disorder, 
claimed as secondary to residuals of a right thumb fracture.

7.  Entitlement to service connection for a visual disorder, 
claimed as blurred vision.

8.  Entitlement to service connection for a low back 
disorder.

9.  Entitlement to service connection for residuals of a knee 
injury.

10.  Entitlement to service connection for a sacroiliac joint 
disorder.

11.  Entitlement to service connection for a 
histoplasmosis/granulomatous disorder.

12.  Entitlement to service connection for jock itch.

13.  Entitlement to service connection for athletes' foot.

14.  Entitlement to service connection for a genitourinary 
disorder, claimed as penis/sexual dysfunction.

15.  Entitlement to service connection for memory loss.

16.  Entitlement to service connection for peripheral nerve 
compression.

17.  Entitlement to service connection for arthritis of the 
5th digit.

18.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as major depression, 
posttraumatic stress disorder (PTSD), and an anxiety 
disorder.

19.  Entitlement to service connection for residuals of a 
head injury.

20.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

21.  Entitlement to a total temporary evaluation for a 
service-connected or other disorders subject to compensation.
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to June 1984 
with subsequent service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a September 2007 Board video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

As a procedural matter, in January 2008, the Board denied 
service connection for the right arm, right shoulder, and 
neck.  The Veteran appealed to the Veterans Claims Court.  In 
December 2009, the Court affirmed the decision as it related 
to direct service connection but partially remanded the 
decision as it pertained to secondary service connection.  
Therefore, additional development is needed as to secondary 
service connection.  

Further, pursuant to the Court remand, the issue regarding 
the right arm has been modified to include right carpal 
tunnel syndrome, as reflected on the title page.  

In January 2008, the Board also remanded the issues of 
scarring of the nose, and service connection for blurred 
vision and a low back disorder.  The directives of the 
Board's remand were substantially complied with regarding 
residual scarring and visions and are ready for adjudication 
but the issue related to the low back is again remanded for 
additional development.

Next, the Board notes that additional evidence, including VA 
examinations dated in July 2009 and August 2009 and private 
treatment records dated from December 2008 to July 2009 have 
been submitted since the last supplemental statement of the 
case.  In January 2010, however, the Veteran noted that he 
waived his right to have the case remanded.  

In March 2010, he asked to proceed immediately with the 
readjudication of the appeal.  Therefore, the Board finds 
that he has waived his right to RO review and concludes that 
there is no prejudice in proceeding with consideration of 
this case without affording the RO an opportunity to review 
the evidence in question.  

Finally, in August 2004 the RO denied service connection for 
residuals of a head injury; the Veteran disagreed in February 
2005.  The claim was readjudicated as a claim to reopen 
service connection for residuals of a head injury in November 
2009 but the Veteran should have been provided with a 
statement of the case.

Similarly, in November 2009, the RO denied 25 additional 
claims.  He disagreed in December 2009.  There is no 
indication that a statement of the case has been issued in 
response to any of these claims.  Hence, the issues must be 
remanded to the RO for issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

In sum, the issues of an increased rating for residual 
scarring and service connection for blurred vision will be 
addressed on the merits.  All remaining issues will be 
remanded.  




FINDINGS OF FACT

1.  The scar above the nose is minimally disfiguring with a 
length of 1.5 cm, a maximum width of 18 mm (1.8 cm) to 1 
inch, and no depression or significant findings of elevation, 
keloid formation, or significant loss of tissue underneath 
the scar.

2.  Blurred vision was not shown in service or for many years 
thereafter and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, 
for residual scarring of the bridge of the nose have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.118, Diagnostic Code 
(DC) 7800 (effective prior to October 23, 2008).

2.  A visual disorder, claimed as blurred vision, was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Residuals Scarring on the Nose

The Veteran filed a compensation claim for residuals of a 
face injury in December 2003, which the RO adjudicated as an 
increased rating claim for the scar on the nose.  He 
testified in the September 2007 Board hearing that the scar 
was still visible and tender and got irritated from wearing 
glasses.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  

In addition, the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4 will be considered, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disorder in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The regulations for evaluating disorders of the skin were 
changed effective October 23, 2008, but only apply to 
applications for benefits received by VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 - 54712 (Sept. 23, 2008).  
As the Veteran filed his claim in December 2003, the revised 
regulations do not apply to this claim.

The Veteran's scar on the bridge above his nose is rated 
under DC 7800, which provides that ratings may be based on 
the number of characteristics of disfigurement present.  

The eight characteristics of disfigurement, as listed in Note 
1, include the following: (1) scar five or more inches (13 or 
more centimeters) in length; (2) scar at least one-quarter 
inch (0.6 centimeters) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); (7) underlying soft tissue missing 
in an area exceeding six square inches (39 square 
centimeters); and (8) skin indurate and inflexible in an area 
exceeding six square inches (39 square centimeters).  A 
rating of 10 percent requires one characteristic of 
disfigurement.  

A rating of 30 percent is warranted where there are two or 
three characteristics of disfigurement, a rating of 50 
percent is warranted where there are four characteristics of 
disfigurement, and a rating of 80 percent is warranted where 
there are six or more characteristics of disfigurement.  
Ratings of 30, 50, and 80 percent are also warranted where 
there is visible or palpable tissue loss and additional 
symptomatology.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.

An August 2004 VA examination report shows that on physical 
examination, the scar was at the upper part of the bridge of 
the nose and was fading.  The scar measured approximately 1.5 
cm in length and there was no depression or elevation noted, 
or keloid formation.  The scar was healed and nontender, and 
was very minimally disfiguring.  It was movable and 
superficial, blending with the surrounding area.  By 
palpation, there did not seem to be any significant loss of 
tissue underneath the scar.  The Veteran reported that the 
scar did not really bother him.

An April 2008 VA examination report shows that the Veteran 
had a scar on the bridge of the nose that was elevated 
approximately 2 mm.  There was no keloid but there was a 
slight decrease in pigmentation.  He described pain at the 
scar as "pins and needles" aggravated by eye glass wearing.  

The maximum width was 18 mm and the maximum length was 7 mm.  
There was tenderness to palpation of the scar.  There was no 
adherence to underlying tissue and the scar did not result in 
limitation of motion or loss of function.  There was no 
underlying soft tissue damage, skin ulceration or breakdown 
over scar, or disfigurement of the head, face, or neck.  The 
scar was lighter than normal.  There was no inflexibility.  
The diagnosis was scar of the bridge of the nose.  A colored 
photographed of the scar was included with the examination.

An August 2009 VA examination report shows the maximum width 
of the scar was 1.0 inch and maximum length was 0.8 inches.  
The scar was tender to touch with no signs of skin breakdown.  
The scar was superficial and had no inflammation, edema, or 
keloid formation.  The skin was not indurated or inflexible.  
The contour was not elevated or depressed and the scar was 
not adherent to underlying tissue.  There were no other 
disabling effects.  The skin had an area of abnormal texture 
that was soft and puffy and lighter than normal measuring 
less than 6 sq. in (39 sq. cm).  The diagnosis was facial 
scar.  

It was noted that photographs were taken but no additional 
photographs were included with the examination.  Nonetheless, 
the previous colored photograph taken in 2008 is deemed 
sufficient, as the findings in the 2008 and 2009 examinations 
are relatively consistent, other than the discrepancy 
regarding elevation of the scar.

The medical evidence shows that the Veteran meets the 
criteria for a 10 percent rating for the scar above his nose, 
but no higher.  The August 2004 VA examination report does 
not indicate any measurements of the width of the scar but 
the April 2008 VA examination report noted that the scar 
measured 18 mm at its maximum width, which translates to 1.8 
cm.  

A scar that is at least 0.6 cm at its widest is one of the 
characteristics of disfigurement for purposes of evaluation 
under 38 C.F.R. § 4.118 and with one characteristic of 
disfigurement a 10 percent rating is warranted.  Even though 
the August 2004 report does not provide measurements for the 
width of the scar, the absence of this finding does not 
refute that it was measured as 0.6 cm in 2008.  

The August 2009 VA examination report continues to show that 
the maximum width of the scar was 1 inch, which continues to 
correspond with a scar that is at least one-quarter inch at 
its widest part.  Although the April 2008 examiner noted that 
there was no disfigurement of the head, face, or neck, the 
medical evidence shows that one of the characteristics of 
disfigurement is met for purposes of evaluation under 
38 C.F.R. § 4.118. 

The April 2008 VA examination report further notes that there 
was 2 mm of elevation of the scar, which is another 
characteristic of disfigurement under 38 C.F.R. § 4.118, 
which would normally warrant the next higher 30 percent 
rating.  In this case, however, both the August 2004 and 
August 2009 VA examination reports specifically note that 
there was no elevation of the scar.  Thus, the weight of 
medical evidence of record notes only one disfiguring 
characteristic.  

Also, the August 2004 VA examination report notes that the 
scar was minimally disfiguring and the April 2008 report 
notes that the scar was not disfiguring at all, which 
includes the color pictures of the scar supporting the 
examiners' assessments.  None of the other characteristics of 
disfigurement were shown.  

It is the responsibility of the Board to interpret reports of 
examination in the light of the whole record history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of the disability picture.  See 38 C.F.R. § 4.2.  Based on 
the medical findings and the colored photograph, a 30 percent 
rating for the scar above the nose is not warranted.

None of the other diagnostic codes pertaining to the skin 
that allow for a rating higher than 10 percent apply.  
Specifically, DC 7805 evaluates scars based on limitation of 
function of affected part, but the scar above the nose does 
not cause any limited function of the bridge of the nose.  
The August 2004 VA examination report notes that there was no 
deviation or deformity of the bridge of the nose.  Nasal 
passages were patent but narrow and symmetric.  There was 
some moderate hyperemia and edema of the mucosa that appeared 
to be boggy, and moderate clear secretions at the nasal 
passages.  The examiner commented that although the Veteran 
complained of difficulty breathing through the nose, physical 
examination was fairly unremarkable, as described above.

The level of impairment associated with the scar has been 
relatively stable throughout the appeals period.  Even though 
elevation of 2 mm was noted in April 2008, medical evidence 
in 2004 and 2009 shows that there is no elevation of the 
scar, and all of the medical evidence consistently shows that 
the scar is only minimally disfiguring.  Therefore, staged 
ratings (i.e., different percentage ratings for different 
periods of time) are inapplicable.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board has also considered the Veteran's statements that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disability according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
the Veteran's service-connected disability has been provided 
by the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (interest in the outcome of a proceeding may affect 
the credibility of testimony).  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran's scar is shown as 1.8 cm to 1 inch 
in width, but this does not denote an exceptional or unusual 
disability picture.  He also has not required hospitalization 
due to the service-connected disability, and marked 
interference with employment has not been shown.  The record 
shows that he is not presently employed and that he is 
receiving SSA benefits for psychiatric and orthopedic 
disorders, not on the basis of residual scarring.  

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  

Additionally, an inferred claim for a TDIU under Rice v. 
Shinseki, 22 Vet. App. 447 (2009) has been considered.  The 
Veteran has not asserted, nor does the evidence show that he 
is unemployed due to the scar above his nose.  The August 
2009 VA examination report noted that he was unemployed due 
to physical complaints but there is no indication that this 
was due to his scar.  There were no effects of daily living 
noted with respect to the scar.  As the issue of entitlement 
to a TDIU has not been raised as part of the increased rating 
claim for the scar above the nose, it is inapplicable in this 
case.

In sum, the evidence more closely approximates the criteria 
for a 10 percent rating for the scar above the nose, but no 
higher.  To the extent that any further increase is denied, 
the preponderance of the evidence is against the claim for 
increase and there is no doubt to be resolved. 

Service Connection for a Visual Disorder, Claimed as Blurred 
Vision

The Veteran seeks service connection for an acquired 
bilateral blurred vision disorder, which he asserts might be 
related to a fracture that he sustained to the bridge of his 
nose during service, or to the splashing of brake fluid in 
his eyes during service. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  A veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records confirm that the Veteran was 
treated for lacerations upon the bridge of his nose that were 
sustained in a November 1982 motor vehicle accident.  A 
service treatment record dated in February 1984 also 
confirmed treatment for brake fluid in both eyes.  The 
diagnosis after the February 1984 brake fluid incident was 
"mild conjunctivitis, poss[ible] chemical irritation."

The Veteran contends that he has suffered from itching, 
burning, and watery eyes since the February 1984 incident.  
Although the record contains no evidence, during service, of 
any eye treatment before or after the February 1984 brake 
fluid incident, VA treatment records dated in February 1987 
advise of "subconjunctival hemorrhage right eye."

Subsequent medical records dating from September 2005 
document the Veteran's report of blurred vision of about 20 
years' duration; however, a concurrent hypertension disorder 
was also noted.  
 
Given the findings of record, a VA examination addressing the 
etiology of the Veteran's blurred vision was undertaken in 
May 2008.  At that time, he reported the onset of blurred 
vision in 2006 with a stable course since onset.  He claimed 
acquired blurry vision due to trauma to the eyes on the job 
two to three years previously, noting that he got out of the 
service (in the National Guard) in 2005.  

He also reported that he got brake fluid in his eye around 
1984, at which time he flushed out his eye and was given a 
prescription.  His reported blurry vision so his glasses 
prescription was changed.  His vision was better but he had 
to take off his glasses because his eyes were hurting, 
irritated, and watering.  On physical examination, the 
examiner diagnosed acquired blurred vision.  

The examiner determined that the Veteran's claim of blurred 
vision was not due to fracture that was sustained to the 
bridge of the nose or brake fluid in the eyes.  Visual acuity 
was 20/20 at distance and near with proper glasses.  The 
examiner further found that refractive error was not due to 
the fracture nor the brake fluid in the eyes, as refractive 
error changed as people got older.  

Visual field results were normal and there were no signs of 
scarring in the eyes from the injury to the bridge of the 
nose or brake fluid in the eyes.  It was less likely than not 
that the Veteran's claim of acquired blurred vision was 
incurred during active military service.  It was also less 
likely than not that the Veteran incurred the claim of 
acquired blurred vision secondary to a service connected 
disability.  

The Veteran also had myopia, astigmatism, and presbyopia, 
which caused refractive error.  The examiner found that the 
Veteran was able to achieve 20/20 in both eyes at a distance 
with his current glasses and 20/20 in both eyes for far 
distance with an increase in power.  The refractive error was 
not due to service; the examiner recommended getting bifocals 
for near and distant vision.  

The examiner further noted that the Veteran had hypertension, 
but there was no decrease in vision due to hypertension.  
Additionally, the examiner noted that the Veteran had dry 
eyes, which could also cause mild blurring of vision, but dry 
eyes were not due to brake fluid in the eyes or trauma to the 
nose.  The dry eye complaints were decreased with increased 
blinking and artificial tear use. 

Last, the examiner noted that conjunctivitis, iritis, 
retinitis, scleritis, or other eye disease was currently 
active but did not provide a diagnosis of these disorders 
during the physical examination of the eyes.  Thus, while 
these are noted as "active," these are not deemed as 
present diagnoses for the eyes.

There are no other medical opinions of record addressing the 
etiology of the acquired blurred vision disorder.  Thus, the 
only medical opinion of record is negative.  The May 2008 VA 
examination report is sound, as the examiner reviewed the 
claims file and examined the Veteran in making the 
assessment.  

The examiner also offered supporting rationale for the 
negative opinion offered, specifically that the Veteran's 
refractive error was a normal part of the aging process and 
that his dry eyes were relieved with increased blinking and 
artificial tear use.  The examiner also noted that there was 
no were no signs of scarring in the eyes from the injury to 
the bridge of the nose or brake fluid in the eyes.  

Although not primarily contended by the Veteran, the evidence 
also shows that there is no relationship between the 
Veteran's acquired vision disorder and his service-connected 
scar from laceration to the bridge of the nose.  As discussed 
in the previous section, he does not have any functional 
impairment associated with the scar above his nose.  The May 
2008 VA examiner also specifically found that there was no 
relationship between the vision disorder and any service-
connected disorder including any residual of the motor 
vehicle accident in service that resulted in the laceration 
to the nose.

As above, the Veteran's factual recitation as to his 
symptomatology is accepted as true; however, as a lay person, 
lacking in medical training and expertise, he cannot provide 
a competent medical opinion on a matter as complex as the 
etiology of a visual disorder.  His subjective complaints are 
far outweighed by the opinion provided by the medical 
professional who examined the Veteran, reviewed the claims 
file, and offered a rationale for why the complaints of 
blurred vision were not related to his service.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In sum, the preponderance of the evidence is against the 
service connection claim for a vision disorder; there is no 
doubt to be resolved; and service connection is not 
warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant. 
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The RO provided the Veteran with pre-adjudication notice 
regarding the claims for the nose scar and the eyes by 
letters dated in April 2004 and November 2006, respectively.  
The RO provided him with follow-up notice in September 2004, 
June 2008, and August 2009, which included the criteria for 
assigning effective dates and disability ratings, subsequent 
to the initial adjudication.  

He has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a July 
2009 supplemental statement of the case (SSOC).  Moreover, he 
waived his procedural right to a remand for readjudication by 
the RO with consideration of additional evidence submitted 
after the July 2009 SSOC.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The letters notified the Veteran that to substantiate his 
increased rating claim for the scar above his nose he must 
submit evidence that the scar symptoms had become worse.  The 
June 2008 letter also included the specific diagnostic 
criteria used to rate the scar.  This is deemed more than 
sufficient, as notice described in 38 U.S.C. § 5103(a) need 
not be veteran-specific and generic notice is all that is 
required under Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Wilson v. 
Mansfield, 506 F.3d 1055 (Fed. Cir. 2007);  see also Vazquez-
Flores v. Shinseki, 580 F.3d. 1270, 1278-1281 (Fed. Cir. 
2009).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and Social Security 
Administration (SSA) records, assisted the Veteran in 
obtaining evidence, afforded him physical examinations, 
obtained medical opinions as to the severity of the scar 
above the nose and the etiology of the acquired blurred 
vision disorder, and afforded him the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A 10 percent, but no higher, for residual scarring of the 
bridge of the nose is granted subject to the laws and 
regulations affecting the payment of benefits.

Service connection for a visual disorder, claimed as blurred 
vision, is denied.


REMAND

In January 2008, the Board denied the service connection for 
the right arm, right shoulder, and neck.  In December 2009, 
the Veterans Claims Court determined that the claim also 
included a claim for carpal tunnel syndrome, secondary to the 
right thumb disability pursuant to Clemons v. Shinseki, 23 
Vet. App. 1 (2009) and that this issue was not satisfactorily 
addressed in terms of whether the claimed disorders were 
secondary to the service-connected right thumb disability.  
Therefore, further development is needed with respect to 
these claims on a secondary basis only.

In November 2009, the RO denied service connection for right 
carpal tunnel syndrome and the Veteran filed a notice of 
disagreement with this decision in December 2009.  However, 
per the Court memorandum decision and Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Board has jurisdiction over the 
carpal tunnel syndrome issue even though it has not been 
specifically appealed.  

As such, a VA examination should be undertaken to address 
claims for the right arm (to include carpal tunnel syndrome), 
the right shoulder disorder, and the neck disorder, only as 
far as these disabilities are claimed as secondary to the 
service-connected residuals of right thumb fracture.

Next, with respect to the low back disorder, the Veteran was 
in a motor vehicle accident in November 1998 but it is 
unclear from the record whether this accident took place 
during his active service.  On one hand, National Guard 
records show that a back injury was a non-duty related case.  
In support, National Guard records submitted a list of earned 
points which show no earnings from May 1998 to November 1999.  
On the other hand, he submitted a letter from an officer that 
notes that his broken lumbar vertebrae was approved as in the 
line of duty.  This needs to be resolved before the service 
connection claim for a back disorder can be adjudicated 
fairly.
 
The Veteran has alternatively asserted that his present back 
disorder is a result of the motor vehicle accident during his 
active duty service in 1982.  Post-service records include an 
August 1985 treatment record that shows a compression 
deformity of the superior endplate of L1.  In addition to the 
two other motor vehicle accidents of record, a third 2002 
motor vehicle accident was noted, as well.  Thus, a VA 
examination should be provided to determine whether any 
current present back disorder is directly related to the 
motor vehicle accident in 1982.

Next, the RO denied service connection for residuals of a 
head injury with headaches in August 2004.  The Veteran filed 
a notice of disagreement with this decision in February 2005 
but was not provided with a statement of the case.  The claim 
was readjudicated as a claim to reopen service connection for 
residuals of a head injury in November 2009 but he should 
have been provided with a statement of the case for this 
claim back in 2005.  

In December 2009, the Veteran filed a notice of disagreement 
with a November 2009 rating decision that granted service 
connection for genital herpes with a 0 percent rating, and 
denied an increased rating for residuals of right thumb 
fracture, service connection for residuals of knee injury, 
sacroiliac joint disorder, histoplasmosis/granulomatous 
disorder, jock itch, athletes' foot, penis urological 
disorder/ sexual dysfunction, memory loss, peripheral nerve 
compression, arthritis of the 5th digit, major depression, 
PTSD, and anxiety disorder, entitlement to a TDIU, and 
entitlement to total temporary evaluation for a service-
connected or other condition subject to compensation.  

As the RO has not issued a statement of the case or 
supplemental statement of the case which addresses these 
issues, a remand for this action is necessary. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Mississippi National Guard 
to verify whether the Veteran's motor 
vehicle accident in November 1998 in which 
he injured his back was incurred in the 
line of duty.  Provide the Mississippi 
National Guard with a copy of the letter 
signed by an officer (in Volume 9 of the 
claims file) that notes that the Veteran's 
broken lumbar vertebrae was approved as in 
the line of duty.  All efforts to obtain 
the Mississippi National Guard records and 
all responses from the Mississippi 
National Guard should be documented.

2.  Schedule the Veteran for orthopedic 
and neurologic examinations to address his 
right upper extremity and neck 
disabilities.  The examiner(s) should 
address the following:

(a)  Conduct any necessary diagnostic 
studies to determine all present disabling 
conditions in the right arm including any 
findings of carpal tunnel syndrome, the 
right shoulder, and the neck. 

(b)  State whether it is at least as 
likely as not (i.e., 50 percent chance or 
greater) that any disorders of the right 
arm, including any findings of carpal 
tunnel syndrome, are related to the 
service-connected residuals of right thumb 
fracture.

(c)  State whether it is at least as 
likely as not (i.e., 50 percent chance or 
greater) that any disorders of the right 
shoulder are related to the service-
connected residuals of right thumb 
fracture.

(d)  State whether it is at least as 
likely as not (i.e., 50 percent chance or 
greater) that any disorders of the neck 
are related to the service-connected 
residuals of right thumb fracture.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

3.  Schedule the Veteran for an orthopedic 
examination to determine the etiology of 
any present low back disorder.  The 
examiner should do the following:

(a)  Conduct any necessary diagnostic 
studies to determine all present disabling 
disorders in the lumbar spine.

(b)  State whether it is at least as 
likely as not (i.e., 50 percent chance or 
greater) that any of the disorders of the 
Veteran's lumbar spine are related to the 
1982 motor vehicle accident during active 
service.

(c)  The examiner should discuss the 
August 1985 finding of compression 
deformity of the superior endplate of L1.  
The examiner also should consider the 1998 
motor vehicle accident and the report of a 
third motor vehicle accident in 2002.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

4.  Thereafter, any additional development 
deemed necessary should be conducted.  If 
any of the benefits sought on appeal 
remain denied, issue the Veteran a 
supplemental statement of the case and 
allow for a reasonable period to respond.

5.  Issue a statement of the case to the 
Veteran addressing the issues of 
entitlement to an initial rating in excess 
of 0 percent for genital herpes, increased 
rating in excess of 10 percent for 
residuals of right thumb fracture, service 
connection for residuals of knee injury, 
sacroiliac joint disorder, 
histoplasmosis/granulomatous disorder, 
jock itch, athletes' foot, penis 
urological disorder/ sexual dysfunction, 
memory loss, peripheral nerve compression, 
arthritis of the 5th digit, major 
depression, PTSD, anxiety disorder, and 
residuals of head injury, entitlement to a 
TDIU, and entitlement to total temporary 
evaluation for a service-connected or 
other condition subject to compensation.  

The statement of the case should include 
all relevant law and regulations 
pertaining to the claims.  The Veteran 
must be advised of the time limit in which 
he may file a substantive appeal. See 38 
C.F.R. § 20.302(b).  Thereafter, if an 
appeal has been perfected, these issues 
should be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


